            Case 6:21-cv-00363-ADA Document 1 Filed 04/13/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


FUTURE LINK SYSTEMS, LLC,

                       Plaintiff,                   Case No. 6:21-cv-00363

               v.                                   JURY TRIAL DEMANDED

REALTEK SEMICONDUCTOR CORP.,

                       Defendant.




                       COMPLAINT FOR PATENT INFRINGEMENT
                      AGAINST REALTEK SEMICONDUCTOR CORP.

       This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. § 1 et seq., in which Plaintiff Future Link Systems, LLC (“Plaintiff” or

“Future Link”) makes the following allegations against Defendant Realtek Semiconductor Corp.

(“Defendant”):

                                       INTRODUCTION

       1.        This complaint arises from Defendant’s unlawful infringement of the following

United States patent owned by Plaintiff, which relates to improvements in electronic circuitry in

computing devices and processors: United States Patent No. 7,917,680 (“’680 Patent”) (the

“Asserted Patent”).

                                           PARTIES

       2.        Plaintiff Future Link Systems, LLC is a Delaware limited liability company

organized and existing under the law of the State of Delaware, with its principal place of business




                                                1
            Case 6:21-cv-00363-ADA Document 1 Filed 04/13/21 Page 2 of 7




at 3945 Freedom Circle, Suite 900, Santa Clara, California 95054. Future Link is the sole owner

by assignment of all right, title, and interest in each Asserted Patent.

       3.      On information and belief, Defendant Realtek Semiconductor Corp. is a

corporation organized under the laws of Taiwan, with its principal place of business at No. 2

Innovation Road II, Hsinchu Science Park, Hsinchu 300, Taiwan.

                                 JURISDICTION AND VENUE

       4.      This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

       5.      This Court has personal jurisdiction over Defendant in this action because

Defendant has committed acts within this District giving rise to this action and has established

minimum contacts with this forum such that the exercise of jurisdiction over Defendant would not

offend traditional notions of fair play and substantial justice. Defendant, directly and through

subsidiaries or intermediaries, has committed and continues to commit acts of infringement in this

District by, among other things, importing, offering to sell, and selling products that infringe the

asserted patents.

       6.      Venue is proper in this District under 28 U.S.C. § 1400(b). Upon information and

belief, Defendant has transacted business in this District and has committed acts of direct and

indirect infringement in this District by, among other things, importing, offering to sell, and selling

products that infringe the asserted patents. Venue is also proper as to a foreign defendant in any

district. 28 U.S.C. § 1391(c)(3); In re HTC Corp., 889 F.3d 1349 (Fed. Cir. 2018). Defendant is a

foreign corporation organized under the laws of Taiwan, with a principal place of business in

Taiwan.




                                                  2
             Case 6:21-cv-00363-ADA Document 1 Filed 04/13/21 Page 3 of 7




                                   FACTUAL ALLEGATIONS

        7.      Plaintiff made several attempts to engage Defendant in negotiations, putting

Defendant on notice of the Asserted Patent.

        8.      Plaintiff wrote a letter dated November 11, 2019 to Defendant advising Defendant

that Defendant required a license from Plaintiff for its products, including to the Asserted Patent.

Plaintiff’s courier service indicated that this letter was delivered.

        9.      Plaintiff wrote a letter dated January 8, 2020 to Defendant to follow-up on

Plaintiff’s November 11, 2019 letter. Plaintiff enclosed a copy of its November 11, 2019

correspondence with the January 8, 2020 letter. Plaintiff again advised Defendant that Defendant’s

products were covered by the Asserted Patent. Plaintiff’s courier service indicated that multiple

attempts to deliver to Defendant were made but were refused each time by Defendant.

        10.     Plaintiff wrote additional letters dated March 10, 2020 to Defendant to follow-up

with Plaintiff’s two prior attempts to reach Defendant. Plaintiff enclosed copies of both its

November 11, 2019 and January 8, 2020 correspondence. Plaintiff again advised Defendant that

Defendant’s products were covered by the Asserted Patent. Plaintiff’s courier service delivered

these letters to Defendant, which were returned to Plaintiff’s courier service.

        11.     Thus, despite Plaintiff’s efforts, Defendant refused to discuss appropriate terms for

a license to Plaintiff’s patent. Plaintiff was left with no recourse but to file this lawsuit to protect

its valuable assets.

                                              COUNT I

                       INFRINGEMENT OF U.S. PATENT NO. 7,917,680

        12.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.




                                                   3
          Case 6:21-cv-00363-ADA Document 1 Filed 04/13/21 Page 4 of 7




       13.     Plaintiff owns by assignment all rights, title, and interest in U.S. Patent No.

7,917,680 (the “’680 Patent”), entitled “Performance Based Packet Ordering in a PCI Express Bus.”

The ’680 Patent was duly and legally issued by the United States Patent and Trademark Office on

March 29, 2011. A true and correct copy of the ’680 Patent is attached as Exhibit 1.

       14.     On information and belief, Defendant makes, uses, offers for sale, sells, and/or

imports certain products (“Accused Products”), including products that use processors supporting

ARM AMBA AXI4 or newer, including without limitation the Realtek RTD1295, that directly

infringe, literally and/or under the doctrine of equivalents, at least Claim 1 of the ’680 Patent.

       15.     Defendant also knowingly and intentionally induces infringement of at least Claim

1 of the ’680 Patent in violation of 35 U.S.C. § 271(b). Through at least the interactions as detailed

in Plaintiff’s Factual Allegations and at least the filing and service of this Complaint, Defendant

has had knowledge of the ’680 Patent and the infringing nature of the Accused Products. Despite

this knowledge of the ’680 Patent, Defendant continues to actively encourage and instruct its

customers and end users (for example, through user manuals and online instruction materials on

its website) to use the Accused Products in ways that directly infringe the ’680 Patent. Defendant

does so knowing and intending that its customers and end users will commit these infringing acts.

Defendant also continues to make, use, offer for sale, sell, and/or import the Accused Products,

despite its knowledge of the ’680 Patent, thereby specifically intending for and inducing its

customers to infringe the ’680 Patent through the customers’ normal and customary use of the

Accused Products.

       16.     Defendant has also infringed, and continues to infringe, at least Claim 1 of the ’680

Patent by selling, offering for sale, or importing into the United States, the Accused Products,

knowing that the Accused Products constitute a material part of the inventions claimed in the ’680




                                                  4
            Case 6:21-cv-00363-ADA Document 1 Filed 04/13/21 Page 5 of 7




Patent, are especially made or adapted to infringe the ’680 Patent, and are not staple articles or

commodities of commerce suitable for non-infringing use. Defendant has been, and currently is,

contributorily infringing the ’680 Patent in violation of 35 U.S.C. §§ 271(c) and (f).

          17.   The Accused Products satisfy all claim limitations of one or more claims of the ’680

Patent. A claim chart comparing independent claim 1 of the ’680 Patent to representative Accused

Products is attached as Exhibit 2.

          18.   By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendant has injured Plaintiff and is liable for infringement of the ’680

Patent pursuant to 35 U.S.C. § 271.

          19.   As a result of Defendant’s infringement of the ’680 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs as fixed by the Court.

          20.   Defendant also had knowledge of or has been willfully blind to its infringement of

the ’680 Patent, and based on that knowledge or willful blindness, it has willfully infringed the ’680

Patent.

          21.   Defendant also had actual or constructive knowledge of Future Link’s rights in

the ’680 Patent due to, for example, Future Link’s communications with Defendant as detailed in

the Factual Allegations.

          22.   Defendant’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’680 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.




                                                  5
             Case 6:21-cv-00363-ADA Document 1 Filed 04/13/21 Page 6 of 7




                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court enter:

        a.       A judgment in favor of Plaintiff that Defendant has infringed, either literally and/or

under the doctrine of equivalents, the ’680 Patent;

        b.       A permanent injunction prohibiting Defendant from further acts of infringement of

the ’680 Patent;

        c.       A judgment and order requiring Defendant to pay Plaintiff its damages, costs,

expenses, and pre-judgment and post-judgment interest for Defendant’s infringement of the ’680

Patent; and

        d.       A judgment and order requiring Defendant to provide an accounting and to pay

supplemental damages to Plaintiff, including without limitation, pre-judgment and post-judgment

interest;

        e.       A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against Defendant;

        f.       An award of enhanced damages to Plaintiff as a result of Defendant’s willful

infringement; and

        g.       Any and all other relief as the Court may deem appropriate and just under the

circumstances.

                                    DEMAND FOR JURY TRIAL

        Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.




Dated: April 13, 2021             Respectfully submitted,



                                                   6
Case 6:21-cv-00363-ADA Document 1 Filed 04/13/21 Page 7 of 7




                     /s/ Reza Mirzaie
                      Reza Mirzaie

                     Reza Mirzaie (CA SBN 246953)
                     rmirzaie@raklaw.com
                     Marc A. Fenster (CA SBN 181067)
                     mfenster@raklaw.com
                     Brian D. Ledahl (CA SBN 186579)
                     bledahl@raklaw.com
                     Christian W. Conkle (CA SBN 306374)
                     cconkle@raklaw.com
                     Minna Y. Chan (CA SBN 305941)
                     mchan@raklaw.com
                     Jonathan Ma (CA SBN 312773)
                     jma@raklaw.com
                     James Milkey (CA SBN 281213)
                     jmilkey@raklaw.com
                     RUSS AUGUST & KABAT
                     12424 Wilshire Blvd., 12th Floor
                     Los Angeles, California 90025
                     Telephone: (310) 826-7474
                     Facsimile: (310) 826-6991

                     Attorneys for Plaintiff
                     Future Link Systems, LLC




                               7
